Case 2:85-cv-04544-DMG-AGR Document 1134-13 Filed 06/21/21 Page 1 of 7 Page ID
                                 #:43303




                    EXHIBIT O

        REDACTED
       VERSION OF
       DOCUMENT
     PROPOSED TO BE
    FILED UNDER SEAL
     Case 2:85-cv-04544-DMG-AGR Document 1134-13 Filed 06/21/21 Page 2 of 7 Page ID
                                      #:43304



 1    I,                                 , declare as follows:
 2
 3    1.    This declaration is based on my personal knowledge. If called to testify in this
 4    case, I would testify competently about these facts.
 5    2.    I am 16 years old. I am from Honduras.
 6    3.    This is the first time that I came to the United States. I came by myself. I don’t
 7    remember exactly when I came across the border.
 8
 9    CBP Custody
10    4.    After I came across the border, I was put in a big white tent, which was all
11    separated by plastic into different cells. There were about 60 to 75 other boys in my cell,
12    and they were all between about 15 and 17 years old.
13    5.    We all had to sleep very close together because there were so many people in the
14    cells. We slept on thin mattresses on the floor and we were given thin aluminum blankets.
15    It was very cold at night, and the blankets weren’t enough to keep us warm. We did not
16    sleep at night because the officials cleaned the cells around midnight or one in the
17    morning and so they kept the lights on until on until then. They would also wake us up
18    multiple times to do a roll call of the list of the boys in the cell. They called the roll call
19    list every single night that I was there. It was impossible to sleep, because we were
20    waiting for the list to be called to see if we had an interview or to respond and say that we
21    were there.
22    6.    I was in the white tent for seven days. During those seven days I was only allowed
23    outside one time for ten minutes.
24    7.    The food was always the same. I didn’t eat most of the food because it was always
25    the same – a burrito with lettuce, rice, and beans. Sometimes it was cold and sometimes
26    it was warm.
27
28


                                                      1
     Case 2:85-cv-04544-DMG-AGR Document 1134-13 Filed 06/21/21 Page 3 of 7 Page ID
                                      #:43305



 1    8.    The border agents did not treat us well. There was a paper on the wall that said we
 2    could ask for medical assistance if we felt sick. But if anyone had a headache or
 3    stomachache, the agents would not pay attention to us and they wouldn’t help us.
 4    9.    One day, I told the agents that I had a headache and stomachache. I think the food
 5    wasn’t sitting well in my stomach. The agents just told me to drink lots of water, but
 6    didn’t give me anything else or bring a doctor to help.
 7    10.   Another boy in my cell had a really bad earache and told an agent that his ear was
 8    hurting, so the agent took him to the medical area. The boy told me that when he went to
 9    the medical area, the medical people were on their phones and ignored him and were
10    laughing at him. He came back to the cell and hadn’t gotten any medical help for his ear
11    and was crying because he was in so much pain. I don’t know what happened to him
12    because I was transferred out of the cell and never saw him again.
13    11.   After seven days in the tent, I was given a COVID test in my nose and I tested
14    negative. The agents then put me on a bus with many other boys, but they didn’t tell us
15    anything about where we were going. I don’t remember how long we were on the bus,
16    but I think it was about eight hours.
17
18    Freeman Emergency Intake Site
19    12.   I have been detained at the Freeman site in San Antonio for about 22 days.
20    13.   I have been allowed to use a phone five times to call my family, for ten minutes
21    each time. I’ve spoken to my sister three times and my father two times. I give the phone
22    numbers to a staff member and they dial the phone number for me.
23    14.   My sister wants to apply to be my sponsor. She lives in New Orleans, Louisiana.
24    15.   I am feeling very desperate because I don’t know if anyone here is following my
25    case. When I talk to my sister, she says that no one has called her to tell her what to do or
26    what paperwork to fill out. I am very worried because I hear that the case managers are
27    only helping the children who have recently arrived. I heard from other boys in my group
28


                                                    2
     Case 2:85-cv-04544-DMG-AGR Document 1134-13 Filed 06/21/21 Page 4 of 7 Page ID
                                      #:43306



 1    that their family members have been contacted to start the paperwork, so I am very
 2    confused about why my sister has not been contacted yet.
 3    16.   I have not yet had any meeting with a case manager about my sister. I have not
 4    talked to any staff member about my sister. I don’t know why other boys have had
 5    meetings with case managers and I have not yet been able to talk to anyone. It makes me
 6    very worried and anxious. No one has told me why I haven’t had a meeting yet or what is
 7    going on.
 8    17.   Today I have a phone call, so I plan to call my sister and I hope that she will tell
 9    me that someone has called her to start the process so that I can leave.
10    18.    I spend most of the day in the sleeping area on my cot. I play cards with the other
11    boys in my group. One time, I was drawing on one of my shirts and the staff members
12    took away the markers that I was using. They told me I wasn’t allowed to use markers to
13    decorate my shirt.
14    19.   We have some English classes about once a week, for about 15-20 minutes. So far
15    we have learned simple phrases like “Hi, my name is Elquin” and “How are you?” and
16    “Where is the bathroom?” We have also learned the colors.
17    20.   We are allowed to go outside about once or twice a day, for 30 minutes each time.
18    21.   We get three meals each day, and the food is much better than it was in the white
19    tent at the border. I usually feel full after meals, and there are also snacks if I’m hungry.
20    22.   I sleep in a very big hall with hundreds and hundreds of other boys. We each have
21    our own cot with a thin mattress to sleep on. I can sleep better here than I did in the white
22    tent at the border. The staff turn off the lights at night and it’s not cold. At night, we have
23    to be escorted to the bathroom individually, and so sometimes we have to wait for a while
24    for a staff member to be available to bring us the bathroom.
25    23.   We are allowed to shower every two or three days.
26    24.   I have received a list of free legal service providers. A few days ago, there was a
27    group talk about legal services from KIND. I got a form that I filled out and submitted,
28    but I have not yet talked to a lawyer.


                                                     3
     Case 2:85-cv-04544-DMG-AGR Document 1134-13 Filed 06/21/21 Page 5 of 7 Page ID
                                      #:43307



 1    25.   The staff members here are nice to us and treat and us well.
 2    26.   Six days after I arrived, I talked to a counselor because I was not feeling well. It
 3    was helpful to talk to them about how I was feeling because I was feeling very sad and
 4    anxious. But now that there are many more boys here, lots of other boys are sad and want
 5    to see the counselor, so it’s harder to be able to get time to talk to them. I signed up on
 6    the list today to talk to a counselor, but I don’t know how long it will take for me to get
 7    an appointment. One of my friends has also been here for 22 days and he is also feeling
 8    very desperate.
 9    27.   We all wear masks during the day and at night. Generally, the staff give out new
10    masks every week or so, but if we ask for a new mask or our mask breaks or gets torn,
11    then we can get a new mask.
12    28.   I hope to be released to my sister soon. I am desperate. I wouldn’t mind being here
13    for 20 or 30 days if I knew that I was going to be released soon. But because the process
14    hasn’t started and because I had no idea what’s happening or when the process will start,
15    that makes me feel very, very anxious. I don’t know when this will end.
16    29.   When I’m released, I hope that I can study and work.
17
18
19
20
21
22
23
24
25
26
27
28


                                                    4
Case 2:85-cv-04544-DMG-AGR Document 1134-13 Filed 06/21/21 Page 6 of 7 Page ID
                                 #:43308
Case 2:85-cv-04544-DMG-AGR Document 1134-13 Filed 06/21/21 Page 7 of 7 Page ID
                                 #:43309
